772 F.2d 906
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PERCY DILLON, PLAINTIFF-APPELLANT,v.MICHIGAN DEPARTMENT OF CORRECTIONS; WILLIAM ABSHIRE; ANDGORDON NOBLIS LT., DEFENDANTS-APPELLEES.
NO. 85-1245
United States Court of Appeals, Sixth Circuit.
8/29/85

W.D.Mich.
APPEAL DISMISSED
ORDER
BEFORE:  MARTIN, JONES and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of the response of the appellant to this Court's show cause order.


2
It appears from the record that the judgment was entered December 27, 1984.  A Rule 59(e), Federal Rules of Civil Procedure, motion for reconsideration was served on January 14, 1985.  This untimely served motion failed to toll the appeals period.  The notice of appeal filed on February 19, 1985 was 22 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 29(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.